Citation Nr: 1316417	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for PTSD and assigned an initial rating of 50 percent, effective from September 18, 2007.  

In an August 2010 rating decision, the RO increased the Veteran's disability rating to 70 percent, effective from September 18, 2007.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they duplicative of the evidence in the Veteran's claims file.  However, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The last VA Compensation and Pension examination provided to the Veteran for his PTSD disability was in March 2009, over four years ago.  That examination was in connection with his initial claim for service connection.  Since the March 2009 VA examination, the Veteran has continued to receive VA mental health treatment for his PTSD.  

In January 2011, private treatment records from the Chico Vet Center, dated from October 2007 to April 2008, were received into the claims file.  The Veteran's representative argues that these records support a finding that the Veteran is entitled to a 100 percent disability rating for his PTSD.  

The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2012).  The last VA examiner did not have Chico Vet Center records available for review, and the examination was conducted more than four years ago.  The Board thus finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD prior to a decision on the merits.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Additionally, on remand, any pertinent, outstanding VA or private treatment records dated from February 2011 to the present should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself or other individuals that have first-hand knowledge, and/or who were contemporaneously informed about his PTSD symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his PTSD disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Obtain complete copies of pertinent VA outpatient treatment records dated from February 2011 to the present and associate these records with the claims file.  All development efforts should be associated with the claims file.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his PTSD.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is to report all pertinent findings and estimate the Veteran's current Global Assessment of Functional (GAF) Scale score. 

4.  Then readjudicate this claim on appeal in light of all additional evidence.  If the benefit is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


